

Exhibit 10.99
2005 MANAGEMENT BONUS PLAN




COLLECTORS UNIVERSE, INC.


2005 MANAGEMENT BONUS COMPENSATION PLAN




1.    Purposes and Administration of the Plan.
 
1.1 Purpose. The purpose of the 2005 Management Bonus Compensation Plan (the
“2005 Plan) is to assist Collectors Universe, Inc. (the “Company”) in promoting,
and rewarding Participants for contributing to, the achievement of financial
performance and strategic goals and objectives for the fiscal year ending June
30, 2005 (“fiscal 2005”), that promote the interests of the Company and its
stockholders, by making a substantial portion of each Participant’s compensation
for fiscal 2005 dependent on the Company’s achievement of those goals and
objectives.
 
1.2 Administration of the 2005 Plan. The 2005 Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”). The Committee shall have the authority to interpret and construe
the 2005 Plan and to adopt all necessary rules and regulations for administering
the 2005 Plan. All decisions and determinations of the Committee with respect to
the 2005 Plan shall be final and binding on all parties.
 

 
2.
Plan Participants.



The Compensation Committee has designated the following executive officers of
the Company as participants in the 2005 Plan (the “Participants”):


Name
 
Position with the Company
Michael R. Haynes
 
Chief Executive Officer
David G. Hall
 
President
Michael J. Lewis
 
Chief Financial Officer

 
3.    Performance Goals and Bonus Compensation Awards.
 
3.1    Establishment of Performance Goals. The Compensation Committee will
establish, in written form, for each Participant, performance goals that will be
based on financial performance goals that have been established by the Board of
Directors in the Company’s fiscal 2005 Annual Operating Plan (“Corporate
Goals”). Additionally, the Committee may establish individualized performance
objectives (“MBOs”), the achievement of which by a Participant, in the view of
the Committee, are likely to enhance the Company’s financial performance in
fiscal 2005 or establish a foundation for increased profitability over the
longer-term. The Committee also will establish, in written form (i) threshold
Corporate Goals or MBOs, which are those that must be met before a Participant
will earn any bonus compensation under the 2005 Plan, (ii) target performance
goals, which are based on one or more of the financial performance goals set
forth in the 2005 Annual Operating Plan and may also include, in the case of any
particular Participant, individualized MBOs, and (iii) maximum performance
goals, which are financial performance goals and MBOs that substantially exceed
the target performance goals and MBOs established by the Committee. Corporate
Goals may be established for quarterly periods within, or for the entirety of,
fiscal 2005 (each, a “Measurement Period”).
 
3.2    Fiscal 2005 Performance Goals. The Financial Performance Goals for 2005
have been established on the basis of one or more of the following criteria:
fiscal 2005 quarterly or annual (i) net revenues, (ii) operating income, and
(iii) pre-tax income. The MBOs that have been established include specified
strategic initiatives or operational goals for the Company as a whole, or for
any Division or Business Unit within the Company, the achievement of which is
largely dependent on the performance of the particular Participant for whom the
MBOs were established.
 

--------------------------------------------------------------------------------


3.3    Bonus Compensation Awards. In conjunction with the adoption of this Plan,
the Compensation Committee will establish bonus compensation awards for each
Participant, which will be expressed in dollar amounts, percentages of salary or
using such other metric as the Committee may deem to be appropriate. The bonus
compensation awards for each Participant will be based on a number of factors,
which may include a Participant’s (i) expected contribution to the Company’s
fiscal 2005 or longer term financial performance, (ii) position and level of
responsibilities with the Company, (iii) salary level, and (iv) past individual
performance.
 
3.4    Determinations of Performance and Bonus Compensation Awards. 
 
      (a)    The Committee shall, in its sole and absolute discretion, determine
the extent to which the 2005 performance goals have been attained. In the case
of quarterly financial performance goals, such determinations shall be made
within forty-five (45) days after the end of the fiscal quarter, in accordance
with the same generally accepted accounting principles that are used to prepare
the Company’s quarterly financial statements that are filed with the Securities
and Exchange Commission (the “SEC”) and may be based directly on the financial
statements included in the Company’s Quarterly Report on Form 10-Q for the
particular fiscal quarter for which such determinations are made. In the case of
annual financial performance goals or MBOs, such determinations shall be made
within ninety (90) days after the end of fiscal 2005, in accordance with the
same generally accepted accounting principles that are used to prepare the
Company’s annual financial statements that are filed with the SEC and may be
based directly on the audited financial statements included in the Company’s
Annual Report on Form 10-K for fiscal 2005.


          (b)    If the Committee determines, for a particular quarterly, or for
the annual fiscal 2005, Measurement Period that none of the threshold
performance goals established for a Participant was achieved, then, that
Participant shall not be entitled to receive any bonus compensation award for
such Measurement Period under the 2005 Plan. If it is determined, instead, that
one or more of those threshold performance goals have been met or exceeded,
then, the Participant shall become entitled to receive a bonus compensation
award under this 2005 Plan in an amount which shall be determined based on the
extent to which those threshold performance goals were exceeded and whether one
or more of the target performance or maximum performance goals were achieved.
Additionally, to be eligible to receive a bonus compensation award under this
2005 Plan for any Measurement Period, a Participant must have been performing
services for the Company as of the last day of that Measurement Period. The
determination as to whether a Participant was performing services for the
Company on the last day of any such Measurement Period also shall be made by the
Committee, in its sole and absolute discretion. 


3.5    Changes to Performance Goals. At any time prior to the end of fiscal
2005, the Compensation Committee may adjust or change the performance goals to
reflect the occurrence of (i) any extraordinary event (such as, by way of
example, the events of September 11, 2001), (ii) any material corporate
transactions, (iii) any material changes in corporate capitalization, accounting
rules or principles or in the Company’s methods of accounting, (iv) any material
changes in applicable law, or (v) any other material change of similar nature
(each, an “Extraordinary Event”), but only if any such Extraordinary Event was
not foreseeable at the time the performance goals then in effect under this Plan
were established and would, in the sole opinion of the Committee, (x) make it
unlikely that such performance goals will be achieved or (y) result in the
achievement of any performance goals that would not have been likely to be
achieved in the absence of such Extraordinary Event. Notwithstanding the
foregoing, however, the occurrence of changes in the competitive environment or
changes in economic or market conditions in the Company’s markets, whether or
not expected or reasonably foreseeable, shall not constitute an Extraordinary
Event and no change in performance goals shall be permitted to affect any bonus
compensation award based on performance achieved during a Measurement Period
that ended prior to the occurrence of any such Extraordinary Event.


3.6    Payment of Benefits. The Company shall pay any bonus compensation award
earned by a Participant in cash, less applicable payroll and other withholdings,
within thirty (30) days following the Committee’s determinations as set forth in
Section 3.4 above. All payments made by check under the 2005 Plan shall be
delivered in person or mailed to the last address of a Participant that is set
forth in the records of the Company or shall be deposited to the Participant’s
direct deposit account on file with the payroll department of the Company. Each
Participant shall be responsible for furnishing the Company with the
Participant’s current address and any changes that may occur therein and, if the
Participant desires a bonus compensation award to be deposited in a direct
deposit account, the information and authorization required to enable the
Company to cause such deposit to be made in such account.



--------------------------------------------------------------------------------


4.    Miscellaneous Provisions
 
4.1    No Enlargement of Employee Rights. Nothing in the 2005 Plan shall be
construed to create or imply any contract of employment between any Participant
and the Company, to confer upon any Participant any right to continue in the
employ of the Company or to confer upon the Company any right to require any
Participant’s continued employment.
 
4.2    Rights Not Alienable. Any rights provided to a Participant under the 2005
Plan may not be assigned, transferred or alienated, except by will or pursuant
to the laws of descent and distribution, and shall be earned only by the
Participant.


4.3    Other Compensation Plans. The adoption of the 2005 Plan shall not affect
any other compensation plans in effect for the Company, nor shall the 2005 Plan
preclude the Company from establishing or awarding any other forms of
compensation for employees, officers or directors of the Company, including the
Participants.


4.4    Amendment and Termination of 2005 Plan. The Company may amend, modify or
terminate the 2005 Plan at any time, but any such amendment, modification or
termination shall not be applied in a manner that would adversely affect any of
the rights of any Participant with respect to any bonus compensation award under
the 2005 Plan which had been awarded prior to such amendment, modification or
termination.


4.5    Governing Law. To the extent not preempted by federal law, the 2005 Plan
shall be determined in accordance with the laws of the State of California.










--------------------------------------------------------------------------------




EXHIBIT A


FISCAL 2005 PERFORMANCE GOALS AND TARGET INCENTIVE AWARDS


The fiscal 2005 performance goals established for Michael R. Haynes, the
Company’s CEO, and Michael J. Lewis, the Company’s CFO, are comprised of
(i) overall Company net revenue and pre-tax earnings goals, and
(ii) individualized performance goals (“MBOs”). The fiscal 2005 performance
goals established for David G. Hall, the Company’s President, who is responsible
for the performance of its Authentication and Grading Division, are the
contributions made by that Division to the Company’s quarterly operating income
in fiscal 2005 (the “Division Contributions”). Set forth below are the target
and maximum bonus awards that each of them can earn under the 2005 Plan based on
the extent to which, if any, they are able to achieve any one or more of those
goals, assuming that their respect threshold performance goals, as established
by the Committee are met.



   
Potential Bonus Awards
as a Percent of Annual Salary
     
Target Award
 
 
Maximum Award
 
             
Michael R. Haynes, CEO
   
50.0
%
 
150.0
%
               
David G. Hall, President
   
100.0
%
 
100.0
 %*                
Michael Lewis, CFO
   
40.0
%
 
120.0
%


 

 
*
Mr. Hall’s target bonus is also the maximum bonus that Mr. Hall can earn under
the fiscal 2005 Plan.

 
If a Participant’s threshold performance goals are exceeded, but the target
performance goals are not achieved, or, in the case of Messrs. Haynes and Lewis,
if target performance goals are exceeded, but maximum performance goals are not
achieved, the bonus compensation award shall be the prorated, accordingly,
between the goals that were exceeded and the next higher set of goals.


